Case: 15-15772   Date Filed: 02/06/2017   Page: 1 of 4


                                                     [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15772
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 2:11-cv-03261-AKK


FELECIA FLUKER,

                                                     Plaintiff-Appellant,


                                  versus

U.S. POSTMASTER GENERAL,

                                                     Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (February 6, 2017)

Before WILLIAM PRYOR, JORDAN, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-15772     Date Filed: 02/06/2017   Page: 2 of 4


      Felecia Fluker, initially proceeding with counsel, sued the U.S. Postmaster

General for employment discrimination under Title VII. After discharging her

attorney, she proceeded to trial pro se and lost. The district court then entered

judgment in favor of the U.S. Postmaster General. Ms. Fluker now takes exception

to the adverse judgment in this pro se appeal, arguing (1) that there was

insufficient evidence supporting the jury’s findings, and (2) that the district court

erred by excluding certain exhibits she tried to introduce at trial. Upon review, we

affirm.

      We lack jurisdiction to consider Ms. Fluker’s first argument. A party must

challenge the sufficiency of the evidence before the district court through a motion

for judgment as a matter of law under Federal Rule of Civil Procedure 50(a), then

renew the motion under Rule 50(b), before she may raise that same challenge on

appeal. We otherwise lack jurisdiction to review an assault on the jury’s findings.

See Unitherm Food Sys., Inc. v. Swift-Eckrich, Inc., 546 U.S. 394, 399 (2006)

(commanding that a Rule 50 motion is a prerequisite to appellate review).

      Here, there is no dispute that Ms. Fluker failed to file any Rule 50 motion.

She nevertheless asks that we excuse her omission because following trial she

“inquired whether she should file a motion of law Rule 50(b) at The District’s

Court Clerk office first floor,” and “‘no’ was the answer . . . by the Clerk.”

Appellant’s Reply Brief at 3. But her argument misses the forest for the trees. A

                                         2
               Case: 15-15772     Date Filed: 02/06/2017    Page: 3 of 4


Rule 50(a) motion is a prerequisite to filing a Rule 50(b) motion, and, therefore, a

prerequisite to appellate review of her claim. See S.E.C. v. Big Apple Consulting

USA, Inc., 783 F.3d 786, 812–13 (11th Cir. 2015); W. Oil Fields, Inc. v. Pennzoil

United, Inc., 421 F.2d 387, 390 (5th Cir. 1970). Ms. Fluker makes no argument for

why we should excuse the failure to file the initial Rule 50(a) motion.             We

therefore lack jurisdiction to review the claim.

       Ms. Fluker also contends that the district court “would not let Fluker prove

her exhibits during court.”       Appellant’s Brief at 3 (emphasis in original).

Construing her briefing liberally, as we must, we interpret this as a challenge to the

district court excluding certain exhibits she tried to introduce at trial. But after Ms.

Fluker lists the argument in her “Statement of the Case,” her briefing shifts

between citing case law, making factual arguments, and at one point providing a

“Yes or No Questions” list apparently detailing how witnesses testified at trial.

None of Ms. Fluker’s discussion clearly relates to her claim concerning the

exhibits. And we have repeatedly held that claims “not plainly and prominently”

raised or asserted without supporting argument and authority are abandoned. See

Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014)

(citations and quotation marks omitted). To the extent Ms. Fluker intended to

challenge the district court’s exclusion of certain exhibits at trial, she has

accordingly abandoned the claim.

                                           3
     Case: 15-15772   Date Filed: 02/06/2017   Page: 4 of 4


AFFIRMED.




                              4